Housh, J.
This was a suit. for professional services rendered by the plaintiff, as an attorney, to the defendant. Louis Houck testified as to the value of plaintiff’s services from his own know! edge. The defendant objected that the opinion of the witness as to the value-of plaintiff’s services could only be given upon a hypothetical case, or upon facts detailed to the jury. The objection was frivolous and was properly overruled. No other exception has been saved by defendant. The appeal is without merit, and the judgment of the common pleas court will be affirmed, with ten per cent, damages.
All concur.
Affirmed.